Cobb, J.
1. “ Full payment of the fl. fa. founded on the judgment sought to-he reversed, pending a writ of error, it' not appearing that any supersedeas was sued out, is no cause for dismissing'the writ of error,'inasmuch as the defendant helow (the plaintiff in error here) would he entitled to recover the money hack in case the judgment should he reversed,” R. & D. Railroad Co. v. Buice, 88 Ga. 180.
2. The evidence, though conflicting, was sufficient to authorize the verdict, and there was no error requiring the granting of a new trial.

Judgment affirmed.


All the Justices concur.

Complaint. Before Judge Foster. Putnam superior court. September 19, 1902.
W. T. Davidson, for plaintiff in error.
J. S. Turner, contra.